Exhibit 10.11

 

ASSIGNMENT AND ASSUMPTION
OF PURCHASE AND SALE AGREEMENT

 

                This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT
(this “Assignment”) is made and entered into this         day of November, 2005
by Inland Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”),
and Inland MB Pittsburgh Bridgeside, DST, a Delaware statutory trust,
(“Assignee”).

 

RECITALS

 

                A.            Bridgeside Point Associates, Ltd. (“Seller”) and
Assignor have previously entered into that certain Agreement of Purchase and
Sale dated as of September 26, 2005, as amended (the “Purchase Agreement”),
relating to the sale of a certain office building commonly known as Bridgeside
Point Office building located in Pittsburgh, Pennsylvania.

 

                B.            Assignor desires to assign its interest in and to
the Purchase Agreement to Assignee upon the terms and conditions contained
herein.

 

                NOW, THEREFORE, in consideration of the receipt of ten and
00/100 Dollars ($10.00) and other good and valuable consideration in hand paid
by Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged by Assignor, the parties hereby agree as follows:

 

1.                                       Recitals.  The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

2.                                       Assignment and Assumption.  Assignor
hereby assigns, conveys, transfers, and sets over to Assignee all of Assignor’s
right, title, and interest in and to the Purchase Agreement. Assignee hereby
accepts the foregoing Assignment and assumes, and agrees to perform, all duties,
obligations, liabilities, indemnities, covenants, and agreements of Assignor set
forth in the Purchase Agreement.

3.                                       Counterparts.  This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed as
least one counterpart.

4.                                       Successors.  This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, Assignor and Assignee have caused this
Assignment to be executed as of the day and year first written above.

ASSIGNOR:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
An Illinois Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ G. JOSEPH COSENZA

 

Name:

G. Joseph Cosenza

 

Title:

President

 

 

 

ASSIGNEE:

 

 

 

 

 

MB BRIDGESIDE PITTSBURGH, DST,
a Delaware statutory trust

 

 

 

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida corporation,
its signatory trustee

 

 

 

 

 

 

 

 

 

By:

/s/ VALERIE MEDINA

 

Name:

Valerie Medina

 

Title:

Assistant Secretary

 

 

2

--------------------------------------------------------------------------------